NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                    ABELARDO CHAPARRO, Petitioner.

                         No. 1 CA-CR 13-0644 PRPC
                              FILED 9-24-2015


           Appeal from the Superior Court in Maricopa County
                          No. CR1995-005120
                The Honorable Peter C. Reinstein, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Abelardo Chaparro, Tucson
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Randall M. Howe delivered the decision of the Court, in
which Judge Jon W. Thompson and Judge Lawrence F. Winthrop joined.
                          STATE v. CHAPARRO
                           Decision of the Court

H O W E, Judge:

¶1             Abelardo Chaparro petitions this Court for review from the
dismissal of his petition for post-conviction relief. We have considered the
petition for review and for the reasons stated grant review and deny relief.

¶2           A jury found Chaparro guilty of first degree premeditated
murder in 1996, and the trial court sentenced him to imprisonment for life
without a possibility of parole for twenty-five years. We affirmed his
conviction and sentence on direct appeal, noting that the evidence of
premeditation was “overwhelming.” State v. Chaparro, 1 CA-CR 96-0726 at
13 (Ariz. App. Jul. 31, 1997) (mem. decision). Chaparro now seeks review of
the summary dismissal of his fifth successive post-conviction relief
proceeding. We have jurisdiction pursuant to Arizona Rule of Criminal
Procedure 32.9(c) and A.R.S. § 13–4239(C).

¶3             In his petition, Chaparro argues that newly discovered
evidence that he shot the victim in self-defense would have changed the
outcome of the trial. The newly discovered evidence is described in an
affidavit from the director of the Force Science Research Center at
Minnesota State University, Mankato (“the expert”). The expert represents
that the university conducts “the leading research on human performance
in lethal force encounters.” The expert opines that recent developments in
research regarding reaction time, “cognitive and perceptual psychology”
and spent-shell casing placement “would add significantly to an
understanding of the elements in the shooting of [the victim] by Mr.
Abelard[o] Chaparro.” After a lengthy analysis of the evidence in the
context of these developments, the expert, in the words of Chaparro,
“concludes that Mr. Chaparro responded reasonably to a life and death
situation.”

¶4            We deny relief. Chaparro raised these same claims with the
same expert in his fourth post-conviction relief proceeding in 2008. While
Chaparro did not include an affidavit from the expert at that time, the
expert’s affidavit in this fifth proceeding is dated before Chaparro’s fourth
post-conviction relief proceeding. In fact, Chaparro presented these same
yet less-developed claims with the same expert in his third post-conviction
relief proceeding in 2004. In that petition, Chaparro admitted he learned of
the expert and these new studies in March 2003. Further, Chaparro
admitted in the third proceeding that the expert was the same as the
unidentified expert he referenced in his second proceeding. Any claim a
defendant raised or could have raised in an earlier post-conviction relief
proceeding is precluded. Ariz. R. Crim. P. 32.2(a).


                                     2
                            STATE v. CHAPARRO
                             Decision of the Court

¶5             Chaparro also makes a cursory argument that State v. Taylor,
2013 WL 1920827 (Ariz. App. May 8, 2013), constitutes a significant change
in the law that supports the above claim. First, memorandum decisions had
no precedential value at the time Chaparro filed his fifth petition for post-
conviction relief.1 Second, while this may be the State v. Taylor decision that
the trial court mistakenly identified in the minute entry dismissing the
petition below, it is not the same State v. Taylor that Chaparro cited in his
petition for post-conviction relief. Most notably, the defendants have
different names. Further, the case Chaparro cited was not an appellate court
case, but was a Pima County superior court case and the “decision”
Chaparro attached to his petition was not a copy of a decision, but was a
copy of a memorandum from the county attorney that was unsigned and
bore no file stamp. This is of no precedential value whatsoever. Finally, our
review of the Taylor memorandum decision the trial court cited shows that
it has no application to Chaparro’s claims.

¶6              Finally, Chaparro’s list of issues he presents for review
includes additional issues for which he provides no supporting argument.
“Merely mentioning an argument is not enough[.]” State v. Moody, 208 Ariz.
424, 452 ¶ 101 n.9, 94 P.3d 1119, 1147 n.9 (2004). A petition for review must
set forth specific claims, present sufficient argument supported by legal
authority, and include citation to the record. Ariz. R. Crim. P. 32.9(c)(1)(ii),
(iv); State v. Rodriguez, 227 Ariz. 58, 61 ¶ 12 n.4, 251 P.3d 1045, 1048 n.4 (App.
2010) (declining to address argument not presented in petition).
“[C]ompliance with Rule 32 is not a mere formality.” Canion v. Cole, 210
Ariz. 598, 600 ¶ 11, 115 P.3d 1261, 1263 (2005). A petitioner must “strictly
comply” with Rule 32 in order to be entitled to relief. Id. Chaparro has
therefore abandoned and waived those additional claims.

¶7            We grant review and deny relief.




                                   :ama


1     Arizona Rule of the Supreme Court 111(c) has since been amended
to permit limited citation to memorandum decisions.


                                          3